223 Ga. 849 (1968)
159 S.E.2d 76
WRIGHT
v.
THE STATE.
24393.
Supreme Court of Georgia.
Submitted December 11, 1967.
Decided January 4, 1968.
Stanley H. Nylen, for appellant.
Lewis R. Slaton, Solicitor General, J. Walter LeCraw, J. Melvin England, Arthur K. Bolton, Attorney General, Marion O. Gordon, Assistant Attorney General, Joel C. Williams, Jr., for appellee.
UNDERCOFLER, Justice.
Will Wright was convicted of murder with a recommendation for mercy and was sentenced to life imprisonment. He appeals from the judgment and enumerates as error the fact that the trial judge expressed an opinion when he was ruling on objections to certain deductions being made by the solicitor general in his closing argument to the jury. The trial judge in overruling the objections related a portion of the testimony correctly and stated "this is a logical deduction" and further stated in the presence of the jury that the court was not addressing itself to the weight that should be given to the testimony but simply that the solicitor general was drawing reasonable inferences therefrom. Held:
It was not error for the trial judge to refer to the testimony in deciding the objections raised in this case and it was clear that the trial judge was not expressing an opinion but ruling on the objections made. Williams & Co. v. Hart, 65 Ga. 201 (5); Patterson v. State, 68 Ga. 292 (2); Barnes v. State, 89 Ga. 316 (15 S.E. 313); Brown v. State, 119 Ga. 572 (1) *850 (46 S.E. 833); Glover v. State, 129 Ga. 717, 720 (3) (59 S.E. 816); Fair v. State, 171 Ga. 112, 113 (3) (155 S.E. 329); Whisman v. State, 221 Ga. 460, 462 (3) (145 SE2d 499). There is no merit in the enumeration of errors.
Judgment affirmed. All the Justices concur.